Citation Nr: 0819439	
Decision Date: 06/12/08    Archive Date: 06/18/08

DOCKET NO.  06-16 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for lung disability. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel






INTRODUCTION

The veteran had active military service from July 18, 1967, 
to August 22, 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California. 

The Board notes that a December 1968 rating decision denied 
service connection for asthma.  The current claim involves 
lung disability diagnosed as asthma.  The Board therefore 
finds that the instant appeal does not involve any new claims 
not subject to the finality of the December 1968 rating 
action.  Accordingly, this claim involves an application to 
reopen, rather than an original claim for lung disability.  
See generally, Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. Mar. 
26, 2008). 

Although the veteran previously requested hearings before the 
Board and before a Decision Review Officer in connection with 
the instant appeal, in an August 2007 correspondence his 
representative withdrew any request for a hearing of any 
type.

The issue of service connection for lung disability on a de 
novo basis is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for lung disability was denied in a 
December 1968 rating decision; the veteran was notified of 
the decision and of his appellate rights with respect 
thereto, but did not appeal the decision. 

2.  The evidence received since the December 1968 rating 
decision is not duplicative or cumulative of evidence 
previously of record, and raises a reasonable possibility of 
substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
veteran's claim for service connection for lung disability.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's duties to notify and assist

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Furthermore, 
in compliance with 38 C.F.R. § 3.159(b), the notification 
should include the request that the claimant provide any 
evidence in his possession that pertains to the claim.  

In light of the Board's reopening of claim, any deficiency 
regarding new and material evidence notice is not 
prejudicial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

II.  New and material evidence

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

Generally, a claim which has been denied in a final rating 
decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c) (West 2002).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Pursuant to 38 C.F.R. § 3.156(a), evidence is considered 
"new" if it was not previously submitted to agency 
decisionmakers.  "Material" evidence is evidence which, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

A December 1968 rating decision denied entitlement to service 
connection for bronchial asthma.  The veteran was notified of 
the decision and of his appellate rights with respect 
thereto, but he did not appeal.  Consequently, service 
connection for lung disability may be considered on the 
merits only if new and material evidence has been received 
since the time of the December 1968 adjudication.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2007).

The evidence on file at the time of the December 1968 rating 
decision included service medical records showing that at his 
entrance examination, the veteran denied having asthma since 
age 12; physical examination of the lungs was normal.  
Beginning on July 27, 1967, he was treated for wheezing 
complaints attributed to bronchial asthma.  He reported a 
history of bronchial asthma an attack as recent as around 
July 1966, and indicated that he was on adrenaline therapy as 
recently as around January 1967.  The evidence did not 
include any assertion by the veteran concerning testing in a 
gas chamber during service.

The pertinent evidence added to the record since the December 
1968 rating decision includes, inter alia, an April 2005 
statement by a VA physician.  The physician indicates that 
the veteran reported experiencing asthma as a child, which 
resolved before he entered service.  He further reported that 
during service he underwent training in a gas chamber which 
resulted in breathing problems.  She noted that the veteran 
reported experiencing breathing problems since that time.  
The physician concluded that the current lung disorder was at 
least as likely as not related to the exposure to gas in 
service.

The Board finds the above evidence to be clearly new and 
material, given that the evidence previously considered did 
not include any medical evidence suggesting a link between 
the veteran's current lung disorder and service.  The Board 
also points out that for the purpose of reopening the claim, 
the veteran's assertions concerning the precipitating event 
of gas chamber testing in service is presumed credible.  The 
veteran's claim for service connection for lung disability is 
therefore reopened.


ORDER

New and material evidence having been received, reopening of 
the claim for service connection for lung disability is 
granted.  


REMAND

As noted previously, the veteran reported a childhood history 
of asthma when he entered service, but physical examination 
at service entrance was negative for respiratory 
abnormalities.  He began experiencing asthma symptoms less 
than two weeks after entering service.  Although he reported 
to service examiners that he had asthma attacks and 
associated adrenaline therapy even after age 12, the veteran 
currently contends that his childhood asthma had completely 
resolved by that age.  He argues that his current asthma 
originated when he underwent training in a gas chamber during 
basic training (apparently within two weeks of entering 
service).

In light of the April 2005 medical opinion linking the 
current asthma to service, the Board finds that a VA opinion 
addressing the etiology of any current lung disorder, and 
which is based on a full review of the record, would be 
helpful in the adjudication of the claim.

In addition, a February 2006 entry in the VA treatment 
records on file indicates that the veteran is filing for 
disability benefits from the Social Security Administration 
(SSA).  Any records associated with the veteran's claim for 
such benefits are potentially relevant, and should be 
obtained.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, who may possess 
additional records pertinent to his 
claim.  When the requested information 
and any necessary authorizations have 
been received, the RO should attempt to 
obtain copies of all pertinent records 
which have not already been obtained.

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran and his representative of this 
and ask them to provide a copy of the 
outstanding medical records. 

3.  The RO should attempt to obtain a 
copy of any SSA decision awarding or 
denying disability benefits for the 
veteran, copies of all medical records 
upon which any such SSA disability 
benefit award or denial was based, and a 
copy of any medical records associated 
with any subsequent disability 
determinations by the SSA for the 
veteran.

4.  Then, the RO should arrange for the 
veteran to undergo a VA examination to 
determine the nature, extent and etiology 
of any currently present lung disability.  
All indicated studies should be 
conducted.  The veteran's claims file 
must be made available to the examiner 
for review.  The examiner should address 
the following questions:

a.  Is it clear and unmistakable 
that the veteran's asthma existed 
prior to his entry into the 
military?

b.  If not, is it as likely as not 
(i.e., a 50% probability or greater) 
that the current asthma had its 
clinical onset in service or is 
otherwise related to active service?

c.  If it is clear and unmistakable 
that the veteran had asthma prior to 
his entry into the military, is it 
clear and unmistakable that the 
disability underwent no chronic or 
permanent increase in severity 
during service?

d.  If it is clear and unmistakable 
that the veteran had asthma prior to 
his entry into the military, and it 
is debatable whether it underwent a 
chronic or permanent increase in 
severity during service, is it clear 
and unmistakable that any increase 
in severity during service was due 
to the natural progress of the 
condition? 

The rationale for all opinions expressed 
should be explained.
 
5.  The RO should then prepare a new 
rating decision and readjudicate the 
issue of service connection for lung 
disability on a de novo basis.  If the 
benefit sought on appeal is not granted 
in full the RO must issue a supplemental 
statement of the case, and provide the 
appellant and his representative an 
opportunity to respond. 

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).






______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


